internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-115018-00 date date x properties alan h baseman esq a d1 d2 w y z city dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling that rents received by x will not constitute passive_investment_income within the meaning of sec_1362 of the internal_revenue_code the information submitted states that x is currently a c_corporation and intends to make an election to be an s_corporation effective d1 x has accumulated_earnings_and_profits currently x owns manages and leases properties in city x has w employees including its officers a as x’s vice- president represents that x provides the following services through its employees seeking out qualified potential tenants performing applicant background investigations negotiating leases collection and administration of security deposits ensuring tenants understand and comply with the lease terms and rules and regulations ongoing tenant relations and communication collection of rents which are due on a weekly basis bad_debt collection efforts including eviction of non- paying tenants supplying utilities by maintaining all individual apartment electric and gas accounts in x’s name performing all repairs necessary to resolve tenant complaints performing regular property inspections of the inside of alan h baseman esq apartments as well as the common grounds providing and overseeing property improvements providing maintenance and repair of parking areas pavement sidewalks landscaping and sprinkler systems exterior lighting grounds maintenance windows doors and locks cabinetry stoves and smoke detection devices arranging for the pickup and removal of trash and tenants’ abandoned personal_property providing for and maintaining water plumbing sewage and propane gas systems painting of exterior of buildings as well as interior units when tenants vacate making major repairs to buildings as well as interior units when tenants vacate making major repairs to buildings including roofs structural_components facades and electrical systems and providing off-duty policemen to patrol the residential area for security purposes for its taxable_year ending on d2 x accrued approximately dollar_figurey in rents and incurred approximately dollar_figurez in operating_expenses for properties except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_income except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations defines rents as amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that the term rents does not include rents derived in the active trade_or_business of renting property rents are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the alan h baseman esq facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the facts and representations submitted we conclude that x’s receipts from leasing properties are not passive_investment_income under sec_1362 the ruling in this letter is based on information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination except for the specific ruling above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding x’s eligibility to elect to be an s_corporation further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for the purposes of sec_469 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x sincerely yours branch jeanne m sullivan assistant to the chief office of the associate chief_counsel passthroughs and special industries enclosure copy of this letter copy for sec_6110 purposes
